        Case 2:18-cv-02552-DDC-KGG Document 3 Filed 10/15/18 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS
                                  KANSAS CITY DIVISION


NYLA FOSTER; LUC BENSIMON;
JESSICA HICKLIN; C.K.; and KANSAS
STATEWIDE TRANSGENDER
EDUCATION PROJECT,
                                                           Civil Action No. 18-2552
                          Plaintiffs,

                     v.

JEFF ANDERSEN, in his official capacity as
Secretary of the Kansas Department of Health
and Environment; ELIZABETH W. SAADI,
in her official capacity as State Registrar for
the State of Kansas; and KAY HAUG, in her
official capacity as Director of Vital Statistics
for the State of Kansas,

                          Defendants.


                               DESIGNATION OF PLACE OF TRIAL

         Pursuant to the provisions of Rule 40.2(c) of the Rules of the United States District Court

for the District of Kansas, Plaintiffs designate Kansas City, Kansas as the place of trial for the

above-captioned matter.

Respectfully submitted,

 /s/ James D. Lawrence         __                    /s/ Omar Gonzalez-Pagan
James D. Lawrence (Bar No. KS #22565)               Omar Gonzalez-Pagan*
Sarah R. Holdmeyer (Bar No. KS #27584)              LAMBDA LEGAL DEFENSE AND
BRYAN CAVE LEIGHTON PAISNER LLP                             EDUCATION FUND, INC.
One Kansas City Place                               120 Wall Street, 19th Floor
1200 Main Street, Suite 3800                        New York, New York 10005
Kansas City, Missouri 64105                         t: (212) 809-8585 | f: (212) 809-0055
t: (816) 374-3200 | f: (816) 374-3300               ogonzalez-pagan@lambdalegal.org
jdlawrence@bclplaw.com
sarah.holdmeyer@bclplaw.com




12233557.1\N000093
        Case 2:18-cv-02552-DDC-KGG Document 3 Filed 10/15/18 Page 2 of 2




Katherine A. Keating*                          Kara N. Ingelhart*
BRYAN CAVE LEIGHTON PAISNER LLP                LAMBDA LEGAL DEFENSE AND
Three Embarcadero Center, 7th Floor                    EDUCATION FUND, INC.
San Francisco, California 94111                105 West Adams Street, Suite 2600
t: (415) 675-3400 | f: (415) 675-3434          Chicago, Illinois 60603
katherine.keating@bclplaw.com                  t: (312) 663-4413 | f: (312) 663-4307
                                               kingelhart@lambdalegal.org

                                               Attorneys for Plaintiffs
* Application for admission pro hac vice forthcoming.




12233557.1\N000093
